262 S.W.3d 675 (2008)
SPECIALTY MEDICAL SALES, INC., Heinz Artelt, Gabriel Medical Systems and Eva Gonzalez, Plaintiffs/Appellants,
v.
SCOTT LEE HEATING COMPANY and Donald R. Gunn, Defendant/Respondent.
No. ED 90195.
Missouri Court of Appeals, Eastern District, Division Four.
September 9, 2008.
*676 Law Offices of David C. Knieriem, David C. Knieriem, Clayton, MO, for appellants.
Burns, Vandover & Godfrey, P.C., Denis G. Burns, Amanda L. Hazleton, St. Louis, MO, for Scott-Lee Heating.
Robert W. Cockerham, Corey L. Kraushaar, Jacklyn B. Thies, Brown & James, P.C., St. Louis, MO, for respondent.
Before BOOKER T. SHAW, P.J., and KATHIANNE KNAUP CRANE, J., and MARY K. HOFF, J.

ORDER
PER CURIAM.
Specialty Medical Sales, Inc., Gabriel Medical Systems, Inc., Heinz Artelt, and Eva Gonzalez (collectively Plaintiffs) appeal from the trial court's judgment entered in favor of Don Gunn (Gunn) after a jury trial on Plaintiff's petition against Gunn alleging negligence resulting in business loss and personal injury to Plaintiffs. Plaintiffs also appeal the trial court's summary judgment in favor of Scott-Lee Heating and Air Conditioning, Inc. (Scott-Lee), which was granted prior to trial.[1]
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears with regard to either the trial court's judgment upon the jury verdict in favor of Gunn or the trial court's summary judgment in favor of Scott-Lee. An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value. We affirm the judgment pursuant to Rule 84.16(b). The parties have been furnished with a memorandum for their information only, setting forth the reasons for the order affirming the judgment pursuant to Rule 84.16(b).
NOTES
[1]  In addition to Gunn and Scott-Lee, Plaintiffs' Petition also named as defendants: Deen D. Development; Viacom Outdoor, Inc.; Jerry's Air Conditioning and Heating, Inc.; Mar Plumbing, Inc.; Atlas Restoration Specialist, Inc.; Sitex Environmental, Inc.; American Family Mutual Insurance Company; and J. Vegyelek Agency, Inc. Those parties are not involved in this appeal.